       Case 2:16-cv-01700-WHO Document 77 Filed 04/30/20 Page 1 of 2

1    LAW OFFICES OF LAURENCE F. PADWAY
     Laurence F. Padway (SBN 89314)
2    1516 Oak Street, Suite 109
     Alameda, CA 94501
3    Tel: 510.814.6100
     Fax: 510.814.0650
4    Attorneys for Plaintiff Fadi G. Haddad, M.D.
5     Michael B. Bernacchi (SBN 163657)
      E-mail: mbernacchi@bwslaw.com
6     BURKE, WILLIAMS & SORENSEN, LLP
      444 South Flower Street, Suite 2400
7     Los Angeles, CA 90071-2953
      Tel: 213.236.0600
8     Fax: 213.236.2700
      Attorneys for Defendant Hartford Life and Accident
9     Insurance Company
10
11                               UNITED STATES DISTRICT COURT

12                   EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO

13
14    FADI G. HADDAD, M.D.,                            Case No. 2:16-cv-01700-WHO

15                      Plaintiff,                     STIPULATIONAND ORDER
                                                       CONTINUING BRIEFING AND
16    v.                                               HEARING SCHEDULE RE BENEFIT
                                                       CALCULATIONS
17    SMG LONG TERM DISABILITY PLAN,
      AND HARTFORD LIFE AND ACCIDENT
18    INSURANCE COMPANY,

19                      Defendants.

20
21
22
            WHEREAS, Plaintiff’s response to Defendant’s Statement of Benefits Calculations is due
23
24   on April 29, 2020; and

25
26          WHEREAS, counsel for Plaintiff underwent hand surgery on March 4, 2020, and the
27   recovery is quite slow and has limited his keyboarding;
28
                                                                         CASE NO. 2:16-CV-1700 WHO
                                                                                       STIPULATION
       Case 2:16-cv-01700-WHO Document 77 Filed 04/30/20 Page 2 of 2

1           Now, therefore, the parties respectfully request that the briefing and hearing schedule be
2    modified as follows:
3
4           Plaintiff’s Response due              May 4, 2020
5           Defendant’s Reply due                 May 13, 2020
6           Hearing                               May 27, 2020
7
8
      Dated: April 29, 2020                           Law Offices of Laurence F. Padway
9
10                                                    By: s/ Laurence F. Padway
                                                          Laurence F. Padway
11                                                    Attorneys for Plaintiff
                                                      Fadi G. Haddad, M.D.
12
13    Dated: April 29, 2020                           Burke, Williams & Sorensen, LLP
14
                                                      By: /s/ Michael B. Bernacchi
15                                                       Michael B. Bernacchi
                                                      Attorneys for Defendant
16                                                    Hartford Life and Accident Insurance Company
17
18
19                                               ORDER
20
21
22
            IT IS SO ORDERED.
23
24            4/30/2020
     DATED: _______________                       _____________________________________
25                                                HON. WILLIAM H. ORRICK
                                                  UNITED STATES DISTRICT JUDGE
26
27
28
                                                                              CASE NO. 2:16-CV-1700 WHO
                                                    -2-                                     STIPULATION
